CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

3G MCS lS

RELATED CASE INFORMATION:

 

CITY: _WALNUT GROVE SUPERSEDING INDICTMENT DOCKET #
SAME DEFENDANT NEW DEFENDANT
COUNTY: —_LEAKE MAGISTRATE JUDGE CASE NUMBER 3:19-mMJ-221-LRA

 

R 20/ R 40 FROM DISTRICT OF

 

[ SOUTHERN DISTRICT DISTRICT OF M MISSISSIPPI

DEFENDANT INFORMATION: oS

 

 

 

JUVENILE: YES _X No AUG 19 2019 |
MATTER TO BE SEALED: YES _X NO ev DEPUTY

NAME/ALIAS: __ JUAN HERNANDEZ-PEREZ

U.S. ATTORNEY INFORMATION:

 

 

AUSA: JOSHUA P. FORTENBERRY BAR# _ 102140
INTERPRETER: No x YES LISTLANGUAGE AND/OR DIALECT: SPANISH
LOCATION STATUS: ARREST DATE

 

ALREADY IN FEDERAL CUSTODY AS OF

 

ALREADY IN STATE CUSTODY ON PRETRIAL RELEASE

U.S.C. CITATIONS:

 

TOTAL#OF COUNTS: _1 PETTY MISDEMEANOR 1 FELONY
(CLERK'S OFFICE USE ONLY) INDEX KEyY/CODE DESCRIPTION OF OFFENSE CHARGED COUNT(S)
Set 1 _8:1326A.F 8 USC §1326(a)(1) & (2) Illegal Re-entry of a Deported Alien 1

 

 

Date: _& [Ls fe SIGNATURE OF wn ale De

Revised 2/26/2010

 
